CONCURRING OPINION OP
JUDGE PERRY.
Assuming that our statute or statutes purport to grant to the Oahu Eailway & Land Company the right to condemn property whether belonging to the Government or to others, the exercise of such right by the Company is nevertheless confined by statute to such property as lies within the lines of its road as approved by the Cabinet. I concur in the conclusion reached in the foregoing opinion that the Cabinet has not unconditionally approved the location of the respondent’s road or its wharves over the land which is the subject of these proceedings so as to empower the respondent to condemn and take the said land for its own use and, therefore, in the conclusion that the respondent has no right of condemnation of the propertv in question and that a perpetual injunction should be issued against the respondent, as in the above decision set forth; but think that the adoption of this view by the Court renders it unnecessary to express an opinion on the question of whether or how far the legislature can deprive the State (by grant to private individuals or companies) of its ownership of the submerged lands under the navigable waters of the harbor of Honolulu, or on the question of the superiority or otherwise of the Government’s use or proposed use of the property in controversy.